                   Case 1:20-cv-09468-RA Document 21 Filed 03/11/21 Page 1 of 1




                                                                 March 10, 2021

    VIA ECF
    Honorable Judge Ronnie Abrams
    United States District Court
    Southern District of New York
    40 Centre Street
    New York, NY 10007


           Re: Cruz v. Beretta U.S.A. Corp.; Case No: 1:20-cv-09468-RA

    To the Honorable Judge Abrams,

           I represent Plaintiff Shael Cruz (hereinafter “Plaintiff”) in the above-referenced matter.

           The initial conference for this matter is set for Friday, March 19, 2020 at 4:30 p.m. At this
    time the undersigned requests that the March 19th conference be adjourned to any day but Friday,
    as the Office closes early on Fridays in preparation of the Sabbath. Counsel for the Defendant
    consents to the above motion.

           Thank you for your time and consideration of the above request.


                                                                 Respectfully submitted,

                                                                 /S/ Joseph H. Mizrahi
Application granted. The initial pre-trial                       Joseph H. Mizrahi, Esq.
conference is hereby adjourned until March 22,
2021 at 9:00 a.m. By no later than March 15,
2021, the parties shall submit a joint letter
containing the information specified in the
Court's order of March 3, 2021.

                                 SO ORDERED.


                   ________________________
                          Hon. Ronnie Abrams
                               March 11, 2021
